404 F.2d 631
UNITED STATES of America, Appellee,v.Howard WEISBLUM, Appellant.
No. 246.
Docket 32819.
United States Court of Appeals Second Circuit.
Argued December 18, 1968.
Decided December 20, 1968.
Certiorari Denied March 10, 1969.

See 89 S. Ct. 1010.
Samuel Nirenstein, New York City, for appellant.
Thomas J. O'Brien, Asst. U. S. Atty., Joseph P. Hoey, U. S. Atty., Eastern District of New York, for appellee.
Before KAUFMAN and ANDERSON, Circuit Judges, and McLEAN, District Judge.*
PER CURIAM:


1
This defendant-appellant pleaded guilty on May 2, 1968. When he came up for sentence on June 13, 1968, his attorney first asked that sentence be deferred in order to afford defendant an opportunity to submit a psychiatrist's report as an aid to the court in imposing sentence. The court declined to postpone sentencing for that purpose and stated that it would commit defendant under 18 U.S.C. § 4208 (b) for study and report. Defendant then requested an adjournment on a variety of other grounds. The court considered each of these grounds insufficient and denied any postponement. Only then did defendant state that he wished to withdraw his plea of guilty, at which point his attorney requested a one-day adjournment in order to produce medical testimony as to defendant's lack of mental capacity at the time when he pleaded guilty. The court obviously believed this belated claim to be merely an afterthought which required no further consideration. Under all the circumstances, including the prior history of this case, we cannot say on this record that the court abused its discretion in denying defendant's motion to withdraw his plea.


2
Affirmed.



Notes:


*
 Of the Southern District of New York, sitting by designation